Matter of Rani Z. (2014 NY Slip Op 05993)
Matter of Rani Z.
2014 NY Slip Op 05993
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2013-10689
2013-10695
 (Docket No. D-288-13)

[*1]In the Matter of Rani Z. (Anonymous), appellant.
Geanine Towers, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Christina Chung of counsel), for respondent.
DECISION & ORDER
In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Rani Z. appeals from (1) an order of fact-finding of the Family Court, Kings County (McElrath, J.), dated March 18, 2013, made after a fact-finding hearing, finding that he committed acts which, if committed by an adult, would have constituted the crime of criminal contempt in the second degree, and (2) an order of disposition of the same court dated October 25, 2013, which, upon the order of fact-finding, inter alia, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as that order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Family Court properly determined that there was probable cause for the arresting officer to take the appellant into custody, since "[t]he facts and circumstances known to the arresting officer would have warranted a reasonable person, who possessed the same expertise as the officer, to conclude that a crime was being or had been committed and that the appellant committed it" (Matter of Eric C., 281 AD2d 543, 544; see Matter of Uriah M., 107 AD3d 997, 998).
Viewed in totality, moreover, the record shows that the appellant received meaningful representation during the probable cause hearing, and there was no showing that any of counsel's alleged deficiencies constituted anything other than a legitimate, albeit unsuccessful, strategy (see People v Caban, 5 NY3d 143, 152; Matter of Dylan Mc. [Michelle M. Mc.], 105 AD3d 1049, 1050).
The appellant's challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see Matter of Keir B., 115 AD3d 855). In any event, viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crime of criminal contempt in the [*2]second degree (see Penal Law § 215.50[3]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Javan P., 81 AD3d 833, 834; Matter of Hasan C., 59 AD3d 617, 617-618), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Javan P., 81 AD3d at 834; Matter of Hasan C., 59 AD3d at 618). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determinations were not against the weight of the evidence (see Family Ct Act § 342.2[2]; cf. People v Romero, 7 NY3d 633).
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court